DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2020 has been entered.
This action is pursuant to the claims filed on November 3, 2020. Claims 18-35 are pending. Claims 1-20 are cancelled. A first action on the merits of claims 18-35 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 21-24 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 21 recites “a retaining wire”. However, there is no support in the specification for a coupling device of claim 18 and a retaining wire. Rather, the specification explains that the coupling device is the retaining wire. Similarly, claim 27 recites “a separate polyimide thread” which is the coupling device of claim 18. Applicant should recite that the coupling device further comprises a retaining wire in claim 21 and the coupling device further comprises a polyimide thread in claim 27 to overcome the 112a rejection.
Accordingly, claims 22-24 are rejected by virtue of their dependency on independent claim 21. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 21 recites “a retaining wire”. However, it is noted that the specification defines that the retaining wire is the coupling device as per paragraph [0058]. Applicant should amend the claims consistent with the specification. For the purposes of applying prior art, the examiner applied the interpretation that that the coupling device comprises a retaining wire. Accordingly, claims 22-24 is rejected by virtue of their dependency on independent claim 21.
Claim 27 recites “a separate polyimide thread”. Similar to the rejection of claim 21 above, the specification defines that the thread as claimed is the coupling device. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18, 21, 30, 32, 34 and 35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ko et al. (hereinafter ‘Ko’, U.S. PGPub. No. 2006/0122676).
In regard to independent claim 18 and claim 35, Ko discloses a set for applying a flat, flexible two-dimensional thin-film strip to a target location in living tissue, the set comprising: the thin-film strip to be applied (lead electrode assembly 220 in Fig. 11D); and an application tool (insertion tool 210) removably insertable into the living tissue ([0047]: the distal end of the  a coupling device (suture 224) for attaching the thin-film strip to the application tool at an attachment position (the assembly 220 is attached to the insertion tool 210 via suture 224). 
With respect to the functional limitation, “wherein the application tool is configured to be mechanically disengageable from the thin-film strip by manipulating the application tool, the thin-film strip and/or the coupling device at a location remote from the attachment position, and is configured to be subsequently removable from the living tissue without residue thereby leaving the thin-film strip at the target location in the living tissue upon removal of the application tool”, it is noted that the manner of operating the device does not differentiate the claimed invention from Ko. The insertion tool (210) and the suture (224) are manipulated in some manner so that the insertion tool and the suture are accessible by a surgical forceps for cutting the suture. Furthermore, portion of the suture 224 positioned more closely to the opening 216 of the tool 210 may be cut to release the tool 210. In this case, the site of suture cut 224 is away from the opening 222 of the assembly 220. Additionally, the tool 210 and the suture 224 are capable of being removed from the living tissue to leave the assembly 220 at a target location as shown in Fig. 11D. 
In regards to claim 21, Ko discloses a reinforced retaining hole in a distal end thereof (distal end 222 of assembly 220 includes a hole as shown in Figs. 11C & 11D), wherein the application tool comprises (1) an insertion needle (the distal tip of the insertion tool is best illustrated in Figs. 5A and 5B; note that the insertion tool is considered a needle since it is an instrument having a conical shaped distal end that carry a thread/suture) having an inner bore (lateral channel that opens to hole 84 as best shown in Fig. 5B) and a window (hole 84 in Fig. 5B) on one side next to its distal end opening (lumen 88 in Fig. 5B) towards the inner bore and 
In regard to claims 30 and 32, Ko further discloses wherein at least parts of the coupling device and the application tool are encased in a removable guide tube prior to applying the application tool, the coupling device and the thin-film strip to the living tissue (the sheath 158 as shown in Figs. 9A and 9B is capable of being advanced over the insertion tool 210 and the distal end of the electrode lead assembly 220 since Fig. 11B illustrates that the distal end 222 of the lead assembly 220 is insertable within the sheath 218; note that the distal end of sheath 158 does not form a sharp tip and thus meets claim 32).
In regard to claim 34, Ko further discloses wherein the guide tube has a channel cut into its outside for receiving the thin-film strip, such that the thin-film strip is allowed to remain on the outside of the guide tube during tis insertion into the living tissue. (Fig. 11I illustrates the sheath 218 forms a channel cut by tearing a portion of the sheath apart and a portion of the electrode lead assembly 220 remains outside of the guide tube). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 18, and further in view of Mercanzini et al. (hereinafter ‘Mercanzini’, U.S. PGPub. No. 2011/0301665).
In regard to claims 19 and 20, Ko discloses the invention substantially as claimed in claim 18 and discussed above. Ko is silent as to the thin-film strip comprises a micro-electromechanical system (MEMS) having a form of a flexible multi electrode array and wherein the thin-film strip is polyimide-based or parylene based.
Mercanzini teaches a microelectrode array (180 in Fig. 5) prepared as a micro-electromechanical system (MEMS) such that a MEMS film device (180) is prepared from a substantially electrically insulative planar substrate (182), polyimide substrate ([0106]). The non-planar shape array is then formed into a substantially cylindrical shape to accommodate an outer surface of an elongated cylindrical member of an electrode lead assembly similar to that of Ko ([0106]). Therefore, it would have been obvious to one of ordinary skill in the art before the .  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 18, and further in view of Yamamoto et al. (hereinafter ‘Yamamoto’, U.S. PGPub. No. 2012/0022424).
In regards to claim 22, Ko discloses the invention substantially as claimed in claim 21/18 and discussed above. Ko further discloses that the insertion needle is a micro-machined surgical-grade steel tube ([0026]: insertion tools are made of stainless steel tubes). 
However, Ko is silent as to the diameter of the insertion needle.
Yamamoto teaches an insertion needle for placing an implant within a tissue (abstract). Specifically, Yamamoto teaches that the diameter of the insertion needle is in the range of about 10-300 microns ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimension of Ko so that the outer diameter of the insertion needle is 200 microns as taught by Yamamoto, thereby arriving at the claimed invention. Changing the scale or dimension of a medical instrument for inserting medical implants, where needed, involves only routine skill in the art.
Ko/Yamamoto combination does not disclose that the inner bore has a 100 micron diameter. However, it would have been obvious to one of ordinary skill in the art to provide the inner bore having a diameter of less than the outer diameter of the insertion needle so that the inner bore is sized to receive the suture/retaining wire and since Applicant has not disclose that an inner bore having a diameter of 100 microns provides any criticality and as long as the .    
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 18 above, and further in view of O’Connor (U.S. PGPub. No. 2008/0046056).
In regards to claim 23, Ko discloses the invention substantially as claimed in claim 18 and discussed above. However, Ko does not disclose that the insertion needle has a conical tip which is sharp enough to allow penetration of the living tissue.
O’Conner teaches an insertion tool for positioning an electrode lead assembly similar to that of Ko ([0000],[0022]; see introducers 12 and 24 in Fig. 1). O’Conner specifically teaches that the insertion tool may have a distal tip that is shaped for blunt dissection (i.e. a relatively sharp distal tip portion forming a generally conical dissection element) for piercing and/or separating tissue ([0025]). Given that Ko makes incisions or blunt dissections by inserting another instrument such as a trocar ([0046]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal tip of Ko to have a conical tip as taught by O’Conner, thereby arriving at the claimed invention. Doing so allows the insertion tool to be used for both inserting the electrode assembly and for blunt dissection ([0022]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 18, in view of Stopek et al. (hereinafter ‘Stopek’, U.S. PGPub. No. 2010/0198257), and further in view of Shalaby et al. (hereinafter ‘Shalaby’, U.S. PGPub. No. 2008/0089840).
In regards to claim 24, Ko discloses the invention substantially as claimed in claim 21/18 and discussed above. Ko does not disclose the retaining wire is a surgical grade stainless steel wire.
Stopek teaches that medical sutures may be formed from various materials including stainless steel ([0059], sutures may include metals such as steel). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the suture of Ko with stainless steel as taught by Stopek, since it has been held to be within one of ordinary skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
However, Ko/Stopek combination does not disclose wherein the retaining wire has a diameter of 70 microns.
Shalaby teaches forming a suture having a diameter of 70 microns ([0024]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the diameter of the retaining wire of Ko so that the diameter of the retaining wire is 70 microns as taught by Shalaby, thereby arriving at the claimed invention. Changing the scale or dimension of the suture for, where needed, involves only routine skill in the art and a predictable result of providing a relatively simple and reliable medical suture with 70 micron diameter is known in the art. 
Claim 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 18 above, and further in view of Stopek.
In regard to claims 25 and 26, Ko discloses the invention substantially as claimed in claim 18 and discussed above. Furthermore, Ko discloses the thin-film strip has a reinforced claim 25)
However, Ko does not disclose that the separate thread is a polyimide thread.
Stopek teaches that medical sutures may be formed from various materials including a polymeric material, and biological material, such as polyimide ([0030]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the thread of Ko with a polyimide material as taught by Stopek, since it has been held to be within one of ordinary skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Stopek, and further in view of O’Connor.
In regards to claim 27, Ko discloses the thin-film strip has a reinforced retaining hole in a distal end thereof (distal end 222 of assembly 220 includes a hole as shown in Figs. 11C and 11D), and wherein the application tool comprises a solid insertion needle (insertion tool 210 in Fig. 11C) having a through bore (lateral channel that opens to hole 84 as best shown in Fig. 5B) 
Stopek teaches that medical sutures may be formed from various materials including a polymeric material, and biological material, such as polyimide ([0030], claim 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form the thread of Ko with a polyimide material as taught by Stopek, since it has been held to be within one of ordinary skilled in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
However, Ko/Stopek combination does not disclose the solid insertion needle having two through bores at its distal end.
O’Conner teaches an application tool having a solid insertion needle having two through bores in its distal end (openings 312 in Figs. 5A-5C) and a thread designed to be threaded through the two through bores in the insertion needle in a loop shape through a retaining hole of an electrode lead assembly (302). Given that both Ko and O’Conner are concerned with securing the lead assembly via a thread, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal end of the insertion needle of Ko and provide an additional through bores as taught by O’Conner, thereby arriving at the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ko and Stopek as applied to claim 52/18 above, and further in view of Yamamoto.
In regards to claim 28, Ko/Stopek combination discloses the invention substantially as claimed in claim 25/18 and discussed above. Ko/Stopek combination further discloses that the insertion needle is a steel rod ([0026]: insertion tools are made of stainless steel tubes).
However, Ko is silent as to the diameter of the insertion needle being 200 microns.
Yamamoto teaches an insertion needle for placing an implant within a tissue (abstract). Specifically, Yamamoto teaches that the diameter of the insertion needle is in the range of about 10-300 microns ([0022]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the dimension of Ko so that the outer diameter of the insertion needle is 200 microns as taught by Yamamoto, thereby arriving at the claimed invention. Changing the scale or dimension of a medical instrument for inserting medical implants, where needed, involves only routine skill in the art.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 30, in view of Bruszewski et al. (hereinafter ‘Bruszewski’, U.S. PGPub. No. 2009/0125097), and further in view of El-Hibri et al. (hereinafter ‘El-Hilbri’, U.S. PGPub. No. 2010/0268192).
In regards to claim 29, 
Bruszewski teaches providing two angles on an insertion needle (assembly 802 comprises two angles as shown in Figs. 9-12).  Given that Ko makes incisions or blunt dissections by inserting another instrument such as a trocar ([0046]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal tip of Ko to have two angles to form a beveled distal tip as taught by Bruszewski, thereby arriving at the claimed invention. Providing a beveled distal tip allows the insertion tool to be used for both inserting the electrode assembly and for blunt dissection. Furthermore, a taper on an exterior surface of the insertion needle for smooth advancement of the insertion tool is known in the art ([0066]). 
However, Ko/Bruszewski combination does not disclose the specific taper angles.
El-Hibri teaches providing a needle having a beveled end that can have an angle ranging from 2.5° to 65° and terminating at the body of the needle ([0149]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion needle of Ko and provide beveled ends having 3° and 10° angles as taught by El-Hibri, thereby arriving at the claimed invention since Applicant has not disclose that providing the two tapers at the claimed angle in the claimed distances provide any criticality. As long as the surface of the insertion tool is tapered and a beveled distal tip, it would perform the same function of providing smooth advancement of the insertion tool and for piercing/incision/dissection.    
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 30/18, and further in view of Borsody (hereinafter ‘Borsody’, U.S. PGPub. No. 2011/0270361).
In regards to claim 31, 
However, Ko does not disclose that the tip of the guide tube has a sharp cutting shape.
Borsody teaches a guide sheath (guide sheath 104 in Figs. 6b, 6c, 7a and 7b) which may have either a blunt distal tip (see Fig. 6b and 6c) or a sharp cutting shape (cutting edge 702 in Figs. 7a and 7b). Given that Ko discloses making an incision on a skin/tissue prior to inserting the guide sheath/tube and insertion tool, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the distal tip of Ko so that it comprises a sharp cutting shape as taught by Borsody, thereby arriving at the claimed invention. Doing so allows the guide sheath to be used for incision/cutting and dissection instead of using separate instrument for making the incision/cutting, thus reducing the number of medical instruments during a procedure ([0051]).  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Ko as applied to claim 30/18, and further in view of Cramer et al. (hereinafter ‘Cramer’, U.S. Pat. No. 4,800,890).
In regards to claim 33, Ko discloses the invention substantially as claimed in claim 30/18 and discussed above. 
However, Ko does not disclose the guide tube comprises a steel tube having an inner diameter of 220-260 micron and an outer diameter of 300-400 micron.
Cramer teaches a guide tube formed from a metal having an inner diameter between 0.05 mm and 0.8 mm and an outer diameter of 0.1 mm to 1 mm (col. 3, ln. 18-21, ln. 34-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the size/dimension of the guide tube of Ko so that the guide tube is formed from a metal tube having an inner diameter between 0.05 mm and 0.8 mm and an outer diameter of 0.1 mm to 1 mm as taught by Cramer, thereby arriving at the claimed 
Response to Arguments
Applicant's arguments filed on November 3, 2020 have been fully considered.
Applicant argues that Ko fails to disclose all the limitations of independent claim 18, specifically, an application tool configured to be mechanically disengageable from the thin-film strip by manipulating the application, tool, the thin-film strip and/or the coupling device at a location remote from the attachment site”. However, this argument is not persuasive. The examiner notes that the three elements, the thin-film strip, the application tool and the coupling device are all broadly claimed and directed to functional limitations. As broadly as it is claimed, the insertion tool (210) and the coupling device (suture 224) are manipulated in some manner so that the insertion tool (210) and the suture (224) are accessible by a surgical forceps for cutting the suture that is more closely positioned at the opening (216) of the tool (210) away from the attachment position (222) of the coupling device (220). Additionally, both the tool (210) and suture (224) are capable of being removed from the living tissue to leave the assembly (220) at a target location as shown in Fig. 11D. Also, it is noted that the insertion tool and the suture do not necessarily have to be external to the skin of the patient. Portions of the insertion tool and the suture may be percutaneously disposed when the suture is cut with the forceps to remove the tool (210) from the patient. Applicant should amend the claims to recite additional structures to further differentiate from Ko’s insertion tool and coupling device. Applicant’s argument is not persuasive and the rejection of independent claim 18 in view of Ko is tenable.
Furthermore, Applicant’s remarks on page(s) 10-11 are solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 18. Given 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
3/2/2021